Blair Patton

From:                 ecf_help@ca11.uscourts.gov
Sent:                 Friday, October 26, 2018 3:59 PM
To:                   FLNDdb_efile Appeals
Subject:              18-14490-JJ Amanda Lawson-Ross, et al v. Great Lakes Higher Education C "Civil Appeal Docketed -
                      Notice of Appeal" (1:17-cv-00253-MW-GRJ)


***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and 
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if 
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges, 
download a copy of each document during this first viewing. 

                                      United States Court of Appeals for the Eleventh Circuit 

Notice of Docket Activity 
 
The following transaction was entered on 10/26/2018 at 3:49:15 PM EDT and filed on 10/23/2018  

    Case Name:    Amanda Lawson‐Ross, et al v. Great Lakes Higher Education C 
    Case Number:   18‐14490    




    Document(s):  Document(s)      




 

Docket Text: 
CIVIL APPEAL DOCKETED. Notice of appeal filed by Appellants Tristain Byrne and Amanda Lawson‐Ross on 10/22/2018. 
Fee Status: Fee Paid. No hearings to be transcribed. The appellant's brief is due on or before 12/03/2018. The appendix 
is due no later than 7 days from the filing of the appellant's brief. Awaiting Appellant's Certificate of Interested Persons 
due on or before 11/06/2018 as to Appellant Amanda Lawson‐Ross. Awaiting Appellee's Certificate of Interested 
Persons due on or before 11/20/2018 as to Appellee Great Lakes Higher Education Corporation 
 
Notice will be electronically mailed to: 
 
Brandon Kyle Breslow 
Gus M. Centrone 
Jessica Lyublanovits, Clerk of Court 
Katherine Earle Yanes 
 
 
Notice sent via US Mail to: 

Theodore Richard Flo 
BALLARD SPAHR LLP ‐ WASHINGTON DC 
1909 K ST NW FL 12 
WASHINGTON, DC 20006  

Christopher Mark Paolini 
Carlton Fields Jorden Burt, PA 
                                                                 1
450 S ORANGE AVE STE 500 
ORLANDO, FL 32801‐3336  
 
The following document(s) are associated with this transaction: 
Document Description: DKT‐7CIV Notice to Counsel/Parties 
Original Filename: /opt/ACECF/live/forms/CraigGantt_1814490_8603528_DKT‐7CIVCivilEarlyBriefing_114.pdf 
Electronic Document Stamp: 
[STAMP acecfStamp_ID=1160056652 [Date=10/23/2018] [FileNumber=8603528‐2] 
[66df40c83d87cc4e6f535f4ff8a26d10e05a41993945cba0ccfb9fe547929187a88c225a9d1397ed30ee7ae277b695a95b66
976e7192d50e7a3df9f7f73afb18]] 
Recipients:  

      Brandon Kyle Breslow  
      Gus M. Centrone  
      Theodore Richard Flo  
      Jessica Lyublanovits, Clerk of Court  
      Christopher Mark Paolini  
      Katherine Earle Yanes  

Document Description: Civil Appeal Docketed ‐ Notice of Appeal 
Original Filename: NOA 18‐14490.pdf 
Electronic Document Stamp: 
[STAMP acecfStamp_ID=1160056652 [Date=10/23/2018] [FileNumber=8603528‐0] 
[83c9e09abd461e066e1a2bf3f8a27c1ce4fb4b072e9af0afea945dd8c26a8eb4a83ea1503977595929f7b79a42591899450
1b6600a473420f924185b418880c2]] 
 
Document Description: District Court Order, doc no 44. 
Original Filename: DC order 18‐14490.pdf 
Electronic Document Stamp: 
[STAMP acecfStamp_ID=1160056652 [Date=10/23/2018] [FileNumber=8603528‐1] 
[1693a7dd3f5b1230d5d256d4e5ba57ab08d955b6298dda9f6df6a587289c0186aacde73c8b2ed615087baecdfff64005be8
b58039d4798385d4f5229bbb770cd]] 




                                                   2
